In our former opinion we referred to appellant's bill of exceptions No. 2 as not being certified by the trial court. Appellant accompanies his motion for rehearing by a proper certificate of the court, and we have considered the bill. Same complains of the fact that the county attorney, in his closing argument, said: "I imagine that Hughes would have said 'Yes, big boy, I can get you some liquor.' " The rules governing bills of exceptions are well settled, and require that a bill, to entitle it to have weight, should be complete within itself, and should bring forward the surrounding facts and such setting as would enable this court to know from the contents of the bill under consideration that an error was committed. It does not require any extended discussion to make plain the fact that the bill under consideration falls far short of measuring up to these rules. We can not tell from this bill what led up to or caused the argument in question, or how it could have in anywise affected the decision of the case.
The motion for rehearing is overruled. *Page 166